Winslow, J.
It is claimed that the trial and expulsion of Freckmann were irregular, and hence void. We need not consider this question, because upon another ground it is plain that the plaintiff cannot recover. The certificate was only payable in case Freckmann was a member of the order in good standing at the time of his death. The by-law which provided for suspension from the order in case of nonpayment of an assessment was plainly self-executing. In case an assessment is not paid within thirty days from the date of the notice, the member “stands suspended” from the order. Flo action by the council was necessary; the suspension was complete at the expiration of the thirty days. Niblack, Ben. Soc. & Acc. Ins. (2d ed.), § 289; Lyon v. Royal Society of Good Fellows, 153 Mass. 83. Hence Freckmann was not a member in good standing at the time of his death.
By the Court. — Judgment reversed, and action remanded for a new trial.
Oassoday, O. J., took no part.